Citation Nr: 1439130	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to September 1956, and from January 1968 to December 1983.  The Veteran died in March 2010, and the Appellant is the Veteran's surviving spouse.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefit sought on appeal. 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Appellant contends that the Veteran's hepatic failure and cholangiocarcinoma were related to service and therefore service connection for the Veteran's cause of death is warranted.  The certificate of death shows that the Veteran's immediate cause of death was hepatic failure and that cholangiocarcinoma was a significant condition contributing to death.  During the Veteran's lifetime, he was service-connected for lumbar and thoracic spine arthritis; bilateral high frequency hearing loss; tinea pedis and unguium; right leg cellulitis; blepharitis; and hiatal hernia.  See April 1984 rating decision.

It appears that the complete terminal treatment records are not associated with the record, as the treatment records end in February 2010 and do not include any daily care notes.  The complete terminal treatment records should be obtained and associated with the claims file.  

It is unclear whether the Veteran's hepatic failure and cholangiocarcinoma were etiologically related to service.  The case may turn on whether the Veteran's hepatic failure and cholangiocarcinoma were etiologically related to the Veteran's presumed herbicide exposure.  See 38 C.F.R. §§ 3.303, 3.307 (2013).  Moreover, it is asserted that the Veteran was exposed to a parasite during his service in Thailand and Vietnam.  As such, the Veteran's service personnel records should be associated with the claims file.  

A VA medical opinion should be obtained to determine whether the Veteran's hepatic failure and cholangiocarcinoma were related to service and whether the disabilities for which the Veteran was service-connected at the time of death contributed to his death.  DeLaRosa v. Peake, 505 F.3d 1319 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Appellant and request that she submit or authorize the release of the following:

(a) the complete treatment records from Hendrick Healthcare Center, including, but not limited to, any progress notes, nursing notes, and records; and 

(b) any other treatment records not already of record that pertain to hepatic failure and cholangiocarcinoma.    

2. Request copies of all of the Veteran's complete service personnel records for both periods of active duty service (September 1952 to September 1956, and January 1968 to December 1983).

If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3. Obtain all outstanding relevant VA treatment records.  

Associate any records obtained with the claims file or on VBMS.  

4. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The Appellant must then be given an opportunity to respond.

5. After completing the above development, obtain a VA medical opinion.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

(a) Provide an opinion regarding whether it is at least as likely as not (50 percent probability) that the Veteran's hepatic failure and/or cholangiocarcinoma was etiologically related to service, to include as a result of exposure to a parasite and/or the Veteran's presumed exposure to herbicides.

The examiner's attention is invited to the Appellant's report that the Veteran's cholangiocarcinoma was the result of a parasite that he acquired during service in Asia.  

(b) Provide an opinion regarding whether it is at least as likely as not (50 percent probability) that any of the disabilities for which the Veteran was service-connected at the time of death contributed substantially or materially to the Veteran's death; combined to cause death; and/or aided or lent assistance to the production of death.  

Provide a complete explanation for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



